Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the After Final Action amendment filed on 12/27/2021.  
Applicant has amended claims 2-10 to overcome the 112(b) rejection, thus the rejection has been withdrawn by the examiner.
The Applicant has amended independent claims 1 and 11 to incorporate the allowable subject matter of recited in claim 6.  No new matter is added by way of this amendment. 
The Applicant has canceled claim 6.
Claims 1-5 and 7-15 are now pending and have been examined.
Allowable Subject Matter
Claims 1-5 and 7-15 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the electrically held contactor is configured and adapted to be switched ON or OFF depending on whether the power quality sense device is energized or de-energized; and a DC bus electrically connected to the electrically held contactor, wherein the electrically held contactor is between the output of the TRU and the DC bus”.
In re to claim 11, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “de-energizing the power quality sense device and switching an electrically held contactor OFF if the power quality in at least one of the three AC busses is 
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-10, claims 2-10 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 12-15, claims 12-15 depend from claim 11, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM and on Tuesday and Thursday between 8-AM to 3-PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/YEMANE MEHARI/Primary Examiner, Art Unit 2839